United states Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-52556 Card Activation Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5769015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 53 West Jackson Blvd., Suite 1618 Chicago, Illinois 60604-3749 (Address of principal executive offices) (Zip Code) (312) 972-1662 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b–2 of the Exchange Act. Large accelerated filero Accelerated filero Non–Accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesoNox As ofMay 14, 2010, the issuer had 174,782,045 shares of common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION 1 Item 1. Condensed Financial Statements (unaudited) 1 Condensed Balance Sheets as of March 31, 2010 (unaudited) and September 30, 2009 1 Condensed Statements of Operations(unaudited) 2 Condensed Statements of Cash Flows (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 6. Exhibits 11 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CARD ACTIVATION TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS (Unaudited) March31, 2010 September30, 2009 CURRENT ASSETS Cash $ $ Investments Settlement receivable - Advances to affiliate Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable Accrued expenses Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, 1,000,000 shares authorized; none issued and outstanding as of March 31, 2010 and September 30, 2009, respectively - - Common stock, $.0001 par value, 300,000,000 shares authorized;174,782,045 and 174,782,045 shares issued and outstanding as of March 31, 2010 and September 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 1 Table of Contents CARD ACTIVATION TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended March31, March31, (Unaudited) REVENUE Litigation revenue $
